DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 12 and 18 is withdrawn in view of applicant’s claim amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1, 3-5, 7, 10-11, 15-17, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Appl. Publ. No. JP 2000-264795 to Oguri, et al. (hereinafter “Oguri”) in view of a brochure from SGL Carbon Group entitled “Carbon Fiber-Reinforced Carbon:  Properties, Uses, and Forms Supplied” published 05/2004 (“SGL Carbon”). 
Regarding claim 1, Oguri teaches a heat-insulating shield member (see, e.g., the Abstract, Figs. 1-7, and entire reference), 
wherein the heat-insulating shield member is arranged and used between a SiC source housing and a substrate support in a single crystal manufacturing apparatus (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach a shield member 
wherein the single crystal manufacturing apparatus comprises
a crystal growth container (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach a crucible (1)) and
a heating member arranged on an outer periphery of the crystal growth container (see, e.g., ¶[0015] which teaches that the crucible (1) is heated by a heater which is necessarily provided or, alternatively, would be reasonably expected to be provided around an outer periphery of the crucible (1) in order to facilitate efficient and uniform heating),
wherein the crystal growth container includes
the SiC source housing, wherein the SiC source housing is disposed at a lower portion of the apparatus (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that the crucible (1) includes a housing portion at a bottom thereof which holds SiC raw material (4)), 
the substrate support, wherein the substrate support is arranged above the SiC source housing and supports a substrate so as to face the SiC source housing (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach a cover material (2) which is arranged above the SiC raw material (4) and supports a substrate (3) which faces the SiC raw material (4)),  
the heat-insulating shield member which is arranged and used between the SiC source housing and the substrate support (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that the shield member in the 
a supporting rod which supports a center of the heat-insulating shield member from a lower side (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that plate members (5a) and/or (5b) are supported from a lower side by a support rod (7)), 
wherein the single crystal manufacturing apparatus is configured to grow a single crystal from a SiC source on the substrate by sublimating the SiC source from the SiC source housing (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that the apparatus is configured to grow a SiC single crystal (10) onto the substrate (3) by sublimating the SiC raw material (4)), 
wherein the heat-insulating shield member contains a low thermally conductive carbon material, the low thermally conductive carbon material consists of carbon (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-containing material such as graphite), and 
a diameter of the heat-insulating shield member is smaller than an inner diameter of the crystal growth container (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that the diameter of the plate members (5a) and (5b) is smaller than an inner diameter of the container (1)), and 
the heat-insulating shield member is made of a heat-insulating material having a thermal conductivity in at least a thickness direction (see, e.g., Figs. 1 & 
Oguri does not explicitly teach that the heat-insulating shield member contains a low thermally conductive material having a thermal conductivity lower than graphite and that the thermal conductivity of the heat-insulating shield member is 29 to 40 W/m-K in at least a thickness direction at room temperature.  However, in Figs. 1, 3, & 5 and ¶¶[0012]-[0029] Oguri teaches various embodiments of the shield (5a), (5b), and (5c) which are each designed to produce a more uniform temperature at a top surface of the shield by further insulating the shield from the pedestal (7).  This is achieved by providing gaps between individual shield plates (5a) in Fig. 1, by providing a thicker shield (5b) in Fig. 3, or by utilizing a porous graphite material as in Fig. 5.  Then in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  Figure 6 on p. 13 shows that carbon fiber products 1001Z and 1502 ZV 22 exhibit a thermal conductivity in in the vicinity of 29 to 40 W/m-K in a thickness direction (perpendicular) at temperature approximating room temperature while the thermal conductivity in the in-plane direction (parallel) is several times higher over the entire range of temperatures from room temperature to 1,000 °C and above.  Thus, a person of ordinary skill in the art would look to the teachings of SGL prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  
Regarding claim 3, Oguri does not explicitly teach that the low thermally conductive carbon material is either a carbon fiber material or expanded graphite.  However, as noted supra with respect to the rejection of claim 1, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  Figure 6 on p. 13 shows that carbon fiber products 1001Z and 1502 ZV 22 exhibit a thermal conductivity in the vicinity of 29 to 40 W/m-K in a thickness direction (perpendicular) at temperature approximating room temperature while the thermal conductivity in the in-plane direction (parallel) is several times higher over the entire range of temperatures from room temperature to 1,000 °C and above.  Thus, a person of ordinary skill in the art would look to the teachings of SGL Carbon and would readily recognize the benefit of using CFRC having a thermal 
Regarding claim 4, Oguri does not explicitly teach that the low thermally conductive carbon material is a graphite material having thermal anisotropy.  However, as noted supra with respect to the rejection of claim 1, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  Thus, the use of the CFRC taught by SGL Carbon as the shield(s) (5a) or (5b) in Oguri would involve the use of a graphite material having thermal anisotropy.  
Regarding claim 5, Oguri does not explicitly teach that the heat-insulating shield member has a structure in which a heat-insulating material is surrounded by a graphite material.  However, as noted supra with respect to the rejection of claim 1, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  Furthermore, at p. 3 SGL Carbon specifically teaches that CFRC is a composite material comprised of a carbon or graphite matrix with carbon fiber reinforcement.  Thus, the use of the CFRC taught by SGL Carbon 
Regarding claim 7, Oguri teaches a single crystal manufacturing apparatus (see, e.g., the Abstract, Figs. 1-7, and entire reference) comprising:  
a crystal growth container (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach a crucible (1)) and
a heating member arranged on an outer periphery of the crystal growth container (see, e.g., ¶[0015] which teaches that the crucible (1) is heated by a heater which is necessarily provided or, alternatively, would be reasonably expected to be provided around an outer periphery of the crucible (1) in order to facilitate efficient and uniform heating),
wherein the crystal growth container includes
a SiC source housing disposed at a lower portion of the apparatus (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that the crucible (1) includes a housing portion at a bottom thereof which holds SiC raw material (4)), and
a substrate support which is arranged above the SiC source housing and supports a substrate so as to face the SiC source housing (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach a cover material (2) which is arranged above the SiC raw material (4) and supports a substrate (3) which faces the SiC raw material (4)), 
a heat-insulating shield member which is arranged and used between the SiC source housing and the substrate support (see, e.g., 
a supporting rod which supports a center of the heat-insulating shield member from a lower side (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that plate members (5a) and/or (5b) are supported from a lower side by a support rod (7)), 
wherein the heat-insulating shield member contains a low thermally conductive carbon material, wherein the low thermally conductive carbon material consists of carbon (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-containing material such as graphite), and 
a diameter of the heat-insulating shield member is smaller than an inner diameter of the crystal growth container (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which teach that the diameter of the plate members (5a) or (5b) is smaller than an inner diameter of the container (1)), 
wherein the single crystal manufacturing apparatus is configured to grow a single crystal from a SiC source on the substrate by sublimating the SiC source from the SiC source housing (see, e.g., Figs. 1 & 3 and ¶¶[0012]-[0023] which 
the heat-insulating shield member is made of a heat-insulating material having a thermal conductivity in at least a thickness direction (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-containing material such as graphite which necessarily possesses a thermal conductivity in a thickness direction).  
Oguri does not explicitly teach that the heat-insulating shield member contains a low thermally conductive material having a thermal conductivity lower than graphite and that the thermal conductivity of the heat-insulating shield member is 29 to 40 W/m-K in at least a thickness direction at room temperature.  However, in Figs. 1, 3, & 5 and ¶¶[0012]-[0029] Oguri teaches various embodiments of the shield (5a), (5b), and (5c) which are each designed to produce a more uniform temperature at a top surface of the shield by further insulating the shield from the pedestal (7).  This is achieved by providing gaps between individual shield plates (5a) in Fig. 1, by providing a thicker shield (5b) in Fig. 3, or by utilizing a porous graphite material as in Fig. 5.  Then in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  Figure 6 on p. 13 shows that carbon fiber products 1001Z and 1502 ZV 22 exhibit a thermal conductivity in in the vicinity of 29 to prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  
Regarding claim 10, Oguri teaches that the heat-insulating shield member is made of the low thermally conductive carbon material (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-containing material such as graphite).  Alternatively, as noted supra with respect to the rejection of claim 1, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K 
Regarding claim 11, Oguri does not explicitly teach that the heat-insulating shield member is made of porous carbon in the manner recited in the context of claims 1 and 11.  However, as noted supra with respect to the rejection of claim 1, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  In Fig. 2 SGL Carbon further shows micrographs of CFRC samples which exhibit at least some degree of porosity with the Characteristic Properties further teaching that CFRC has a low density and open porosity.  Thus, the use of the CFRC taught by SGL Carbon as the shield(s) (5a) or (5b) in Oguri would involve the use of a heat-insulating material made of porous carbon.  
Regarding claim 15, Oguri teaches that the heat-insulating shield member is arranged between the SiC source housing and the substrate support in a single crystal manufacturing apparatus (see, e.g., Figs. 1, 3, & 5 and ¶¶[0012]-[0026] which teach that the thermal shield (5a), (5b), or (5c) is provide between the source material (4) housing (1) and the substrate support (2)).  
Regarding claim 16, Oguri teaches that the heat-insulating shield member is made of the low thermally conductive carbon material (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-containing material such as graphite).  Alternatively, as noted supra with respect to the rejection of claim 7, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  Thus, an ordinary artisan would look to the teachings of SGL Carbon and would readily recognize that a low thermally conductive carbon material such as the CFRC disclosed by SGL Carbon would function as an ideal heat shield (5a)-(5b) in the system in Figs. 1 & 3 of Oguri since it would facilitate efficient shielding of the growing SiC crystal (10) from the SiC raw material source (4) and the production of a more uniform temperature at a surface of the shield (5a)-(5c).  
Regarding claim 17, Oguri does not explicitly teach that the heat-insulating shield member is made of porous carbon in the manner recited in the context of claims 7 and 17.  However, as noted supra with respect to the rejection of claim 1, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  In Fig. 2 SGL Carbon further shows micrographs of CFRC samples which exhibit at least some degree of porosity with the Characteristic 
Regarding claim 21, Oguri teaches that the heat-insulating shield member has a circular flat shape, and the crystal growth container has a columnar crucible shape (see, e.g., Figs. 1, 3, & 5 ¶[0013] and ¶[0021] of Oguri which teach that the crucible (1) has a cylindrical shape while the shield (5b) has a circular form).  
Regarding claim 22, Oguri teaches that the heat-insulating shield member consists of the low thermally conductive carbon material (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-containing material such as graphite).  Alternatively, as noted supra with respect to the rejection of claim 1, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  Thus, an ordinary artisan would look to the teachings of SGL Carbon and would readily recognize that a low thermally conductive carbon material such as the CFRC disclosed by SGL Carbon would function as an ideal heat shield (5a)-(5b) in the system in Figs. 1 & 3 of Oguri since it would facilitate efficient shielding of the growing SiC crystal (10) from the SiC raw material source (4) and the production of a more uniform temperature at a surface of the shield (5a)-(5c).  
Regarding claim 23, Oguri teaches that the heat-insulating shield member has a circular flat shape, and the crystal growth container has a columnar crucible shape (see, e.g., Figs. 1, 3, & 5 ¶[0013] and ¶[0021] of Oguri which teach that the crucible (1) has a cylindrical shape while the shield (5b) has a circular form).  
Regarding claim 24, Oguri teaches that the heat-insulating shield member consists of the low thermally conductive carbon material (see, e.g., Figs. 1 & 3, ¶[0014], and ¶[0021] which teach that the thermal shields (5a) and (5b) are made of a material such as “black lead” which, in light of the machine translation is understood to mean that it consists of a low thermally conductive carbon-containing material such as graphite).  Alternatively, as noted supra with respect to the rejection of claim 7, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  Thus, an ordinary artisan would look to the teachings of SGL Carbon and would readily recognize that a low thermally conductive carbon material such as the CFRC disclosed by SGL Carbon would function as an ideal heat shield (5a)-(5b) in the system in Figs. 1 & 3 of Oguri since it would facilitate efficient shielding of the growing SiC crystal (10) from the SiC raw material source (4) and the production of a more uniform temperature at a surface of the shield (5a)-(5c).  
Regarding claim 25, Oguri does not explicitly teach that the heat-insulating shield satisfies at least one selected form characteristics (i) to (iv).  However, as noted supra with respect to the rejection of claim 1, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced 
Regarding claim 26, Oguri does not explicitly teach that the thermal conductivity of the heat-insulating shield member in the thickness direction is smaller than the thermal conductivity of the heat-insulating shield member in the plane direction.  However, as noted supra with respect to the rejection of claim 1, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  Thus, the use of the CFRC taught by SGL Carbon as the shield(s) (5a) or (5b) in Oguri would involve the use of a graphite material having a thermal conductivity in the thickness direction which is smaller than the thermal conductivity in the in-plane direction. 
Regarding claim 26, Oguri does not explicitly teach that the thermal conductivity of the heat-insulating shield member in the thickness direction is smaller than the thermal conductivity of the heat-insulating shield member in the plane direction.  However, as noted supra with respect to the rejection of claim 7, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  Thus, the use of the CFRC taught by SGL Carbon as the shield(s) (5a) or (5b) in Oguri would involve the use of a graphite material having a thermal conductivity in the thickness direction which is smaller than the thermal conductivity in the in-plane direction. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguri in view of SGL Group and still further in view of U.S. Patent Appl. Publ. No. 2013/0280466 to Zwieback, et al. (“Zwieback”). 
Regarding claim 6, Oguri does not explicitly teach that the heat-insulating shield member has a surface which is coated by a metal carbide layer.  However, in Figs. 6-7 and ¶¶[0127]-[0145] as well as elsewhere throughout the entire reference Zwieback teaches an analogous embodiment of a SiC sublimation growth system in which a separation plate (66) is provided between a SiC source material (61) and seed crystal (63).  In Fig. 7 and ¶[0144] Zwieback teaches that the plate (66) is desirably protected against vapor erosion by means of a high-temperature CVD coating comprised of TaC.  Thus, in view of the teachings of Zwieback an ordinary artisan would be motivated .  

Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguri in view of SGL Group and further in view of Japanese Patent Appl. Publ. No. JP01-014139 to Norimichi Matsuoka (“Matsuoka”).  It is noted that claims 12 and 18 appear to recite product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113.  Because of the nature of product-by-process claims the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product. It is then Applicants’ burden to prove that an unobvious difference exists.  See In re Marosi, 218 USPQ 289, 292-93 (CAFC 1983).  See also footnote 11 O.G. Notice 1162 59-61, wherein a 35 USC 102/103 rejection is authorized in the case of product-by-process claims because the exact  identity of the claimed product or the prior art product cannot be determined by the Examiner.
Regarding claim 12, Oguri teaches that the heat-insulating shield member is made of a graphite material (see, e.g., Fig. 1 and ¶[0014] which teaches that the thermal shields (5a) are made of a material such as “black lead” which, in light of the machine translation is understood to mean a carbon-containing material such as graphite), but supra with respect to the rejection of claim 1, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  Thus, the use of the CFRC taught by SGL Carbon as the shield(s) (5a) or (5b) in Oguri would involve the use of a graphite material having thermal anisotropy.
Oguri and SGL Carbon do not explicitly teach that the heat-insulating shield member is formed by pressing the expanded graphite into a compacted sheet shape.  However, as explained supra, the anisotropic graphite sheet is considered a product-by-process limitation and, hence, the anisotropic graphite sheet of SGL Carbon is considered to possess the same properties even if produced by a different process.  Alternatively, in pp. 4-5 of the specification Matsuoka teaches a method of producing a flexible graphite sheet which includes, inter alia, a final step of compressing expanded graphite at room temperature to obtain a graphite sheet having the desired final thickness.  Thus, in view of the teachings of Matsuoka an ordinary artisan would readily recognize that an anisotropic graphite sheet having the properties taught in SGL Carbon may be produced by a process which includes pressing expanded graphite into a compacted sheet shape as claimed.  Moreover, since the pressed expanded graphite of Matsuoka is produced in the claimed manner using the same steps it must necessarily possess the same properties, namely a thermal conductivity of between 29 and 40 W/m-K.  
Regarding claim 18, Oguri teaches that the heat-insulating shield member is made of a graphite material (see, e.g., Fig. 1 and ¶[0014] which teaches that the thermal shields (5a) are made of a material such as “black lead” which, in light of the machine translation is understood to mean a carbon-containing material such as graphite), but does not explicitly teach that the thermal conductivity thereof is anisotropic in the thickness direction.  However, as noted supra with respect to the rejection of claim 1, in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  Thus, the use of the CFRC taught by SGL Carbon as the shield(s) (5a) or (5b) in Oguri would involve the use of a graphite material having thermal anisotropy.
Oguri and SGL Carbon do not explicitly teach that the heat-insulating shield member is formed by pressing the expanded graphite into a compacted sheet shape.  However, as explained supra, the anisotropic graphite sheet is considered a product-by-process limitation and, hence, the anisotropic graphite sheet of SGL Carbon is considered to possess the same properties even if produced by a different process.  Alternatively, in pp. 4-5 of the specification Matsuoka teaches a method of producing a flexible graphite sheet which includes, inter alia, a final step of compressing expanded graphite at room temperature to obtain a graphite sheet having the desired final thickness.  Thus, in view of the teachings of Matsuoka an ordinary artisan would readily recognize that an anisotropic graphite sheet having the properties taught in SGL Carbon may be produced by a process which includes pressing expanded graphite into a compacted sheet shape .  

Response to Arguments
Applicant's arguments filed December 20, 2021, have been fully considered and are persuasive with respect to the reliance on U.S. Patent Appl. Publ. No. 2013/0000547 to Hisao Kogoi and No. 2014/0123892 to Vladimirov, et al., but are moot in view of the new grounds of rejection set forth in this Office Action.  Different embodiments of the CFRC shown in Fig. 6 of SGL Carbon have been relied upon to teach the newly added claim limitations.  It is also noted that applicants’ amendments to independent claims 1 and 7 also altered the scope of the dependent claims, thereby necessitating the new grounds of rejection set forth in this Office Action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714